Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/17/2022 has been entered.

 Response to Amendment
The amendment filed 01/17/2022 has been entered.  Claims 1, 3-9, and 11-19 remain pending.  Claims 2, 10, and 20 have been cancelled. Claims 21 and 22 have been entered.  

The amendments to the claims shave overcome each and every rejection made under 35 USC 112(b) in Final Rejection mailed 09/20/2021 and those rejections are hereby withdrawn.  

Response to Arguments
Applicant's arguments filed 01/17/2022 have been fully considered but they are not fully persuasive. However, the amendments have changed the scope of the claims necessitating new grounds of rejection. Please see new grounds of rejection below.


claim 1: 
(i) The Applicant argues that the current prior art of record does not disclose nor teach “any type of outlet guide vane assembly located axially downstream of a fan of a boundary layer ingestion fan system. 
(ii) The Examiner respectfully disagrees. Such an outlet guide vane assembly (support vanes 310) is disclosed by Hamel to be located axially downstream of the fan of the boundary layer ingestion fan system (Fig 4). 
(iii) The amendments to the claims have changed the scope of the claims necessitating new grounds of rejection.  Please see new grounds of rejection below.  

Drawings
The drawings are objected to because the duct in Figure 5 is labeled using reference symbol “501” which appears to be a typographical error (i.e. the duct uses references symbol 502 in the written description) and should be “502”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “annulus lines” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 3-9, 11-19, and 21-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “annulus lines of the duct in a region of the outlet guide vane set forms a contracting exit nozzle for the fan system” which is indefinite as the scope of the limitation phrase “annulus lines of the duct” is unclear. While the definition of “annulus” is well known, i.e. duct 502, the definition of “annulus lines” is not and, since a line is an imaginary geometric construct, any number of arbitrary lines related to the duct may be defined; i.e. it is not clear what structural feature(s) the limitation applies to. For the purpose of examination, based upon context from the disclosure of the present application (Page 8 Lines 21-23 in reference to Figure 5 wherein inner and outer surface profiles of the duct converge at the aft end of outlet guide vane set 504, such that the dashed lines representing constant span positions r within the duct are shown to be closer to one another), the “annulus lines” will be interpreted as radially inner and outer surface profile lines of the duct when viewed in a meridional view (i.e. Fig 5, Page 4 Lines 9-10) of the duct. 
Claim 3-9, 11-19, and 21-22 depend from claim 1 and inherit all deficiencies of the parent claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 11-12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 201600214727 to Hamel in view of US 5079916 to Johnson in further view of US 2735612 to Hausmann.
(a) Regarding claim 1: 
(i) Hamel discloses a boundary layer ingestion fan system (boundary layer ingestion fan 106, Par 0024, Fig 1) for location aft of the fuselage of an aircraft (Fig 1), comprising: 
a nacelle (nacelle 312, Par 0030, Fig 4) defining a duct (duct 316, Par 0030, Fig 4); 
the nacelle arranged on an aft end of the fuselage and configured to ingest boundary layer airflow flowing over an outer surface of the fuselage (Figs 1-2); 
a fan (BLI fan 106, Par 0030, Fig 4) located within the duct (Fig 4), the fan comprising a hub (rotor shaft 306, Par 0030, Fig 4) arranged to rotate around a rotational axis (centerline axis 302, Par 0030, Fig 4) and a plurality of blades attached to the hub (Par 0030, Fig 4), each of which has: 
a span from a root (radially innermost portion of blades 308 within duct 316, Par 0030, Fig 4) at the hub (Fig 4) defining a 0 percent span position to a tip (radially outermost portion of blades 308, Fig 4) defining a 100 percent span position and a plurality of span positions therebetween (Fig 4); 
wherein the hub has a negative hade angle with respect to the rotational axis at an axial position coincident with the leading edge of the blades (Fig 4); and 
an outlet guide vane set (support vane 310) arranged within the duct axially downstream of the fan (Fig 4).
Hamel does not explicitly disclose wherein the hade angle is between -10 and -20 degrees with respect to the rotational axis nor wherein annulus lines of the duct in a region of the outlet guide vane set forms a contracting exit nozzle for the fan system such that the airflow is accelerated over the outlet guide vane set and such that the hub separation is controlled. 
(iii) The Applicant has disclosed no criticality nor any new or unexpected results from having a hade angle within the claimed range. Johnson teaches wherein a negative hade angle (“R5 greater than R3”, Col 9 Lns 35-43, Fig 1; claim 22) affects the diffusion of flow and flow velocity near a hub of a fan blade (Col 9 Lns 39-41) which determines the reduction of losses and improvement of efficiency (Col 9 Lns 41-43), thereby establishing it as a result effective variable. 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the negative hade angle as disclosed by Hamel to the claimed range through routine optimization of a result effective variable, which requires only ordinary skill in the art, to minimize losses and maximize efficiency (Johnson: Col 9 Lns 42-43).
(v) Hausmann is also in the field of ducts (see title) and teaches: 
a duct (“fluid passage”, Col 1 Ln 22; fluid passage 54/60/98/124/140) comprising annulus lines of the duct (surface profile lines defining the duct: confining wall 22/90/91/122/134/136, protrusions 30/40/92/112/114); 
an outlet guide vane set (stator blades 20/24/88/132; vanes 58/110) within the duct (Figs 2-3 and 7-11); and  
wherein the annulus lines of the duct in a region of the outlet guide vane set (Col 2 Lns 30-32/55-57; Col 3 Lns 4-6/42-44/71-72; Col 4 Lns 7-9) forms a contracting exit 
(vi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the duct as taught by the proposed combination with the converging annulus lines of the duct as taught by Hausmann for the purpose of improving efficiency and delaying separation of the flow from the outlet guide vane set (Col 1 Lns 27-39; Col 2 Lns 55-71; Col 3 Lns 4-6/40-46; Col 4 Lns 13-24).  
(b) Regarding claims 11-12: 
(i) The proposed combination teaches the fan system of claim 1. 
(ii) Hamel further discloses wherein, for each one of said plurality of blades: 
a leading edge (322, Par 0033, Fig 4) and a trailing edge (324, Par 0033, Fig 4) define, for each span position, a chord (line connecting leading and trailing edges at each span location, Fig 4) therebetween having a chord length (length from leading to trailing edges at each span location, Fig 4), and
a blade thickness is defined at each span position which is normal to said chord and which is defined as a maximum distance between a pressure surface and a suction surface of each blade (blades must have some thickness between pressure and suction surfaces perpendicular to chord along each span location, Fig 4). 
(ii) Hamel does not explicitly disclose wherein a ratio of blade thickness at the 0 percent span position to chord length at the 0 percent span position is 0.1 or greater; nor wherein, for each blade, a ratio of blade thickness at the 100 percent span position to chord length at the 100 percent span position is 0.02 or less.
Johnson is also in the field of blades (propellers 54/56) and teaches a plurality of blades (propellers 54/56), each of which has: 
a span from a hub (hub radius R3, Fig 1) defining a 0 percent span position to a tip (tip radius R4, Fig 1) defining a 100 percent span position and a plurality of span positions therebetween(Fig 1), 
a leading edge (upstream edge of propellers 54/56, Figs 1/7) and a trailing edge (downstream edge of propellers 54/56, Figs 1/7) defining, for each span position, a chord (chord C, Fig 7) therebetween having a chord length, a blade thickness (thickness T, Fig 7) defined for each span position thereof which is normal to said chord and which is defined as a maximum distance between a pressure surface and a suction surface of each blade (Fig 7); 
wherein a ratio (thickness to chord ratio, “T/C”, Col 8 Lns 56-59) of blade thickness at the 0 percent span position to chord length at the 0 percent span position is 0.1 or greater (T/C = 0.14 at hub, Col 8 Lns 58-59, Claims 12/15); and
wherein, for each one of said plurality of blades, a ratio of blade thickness at the 100 percent span position to chord length at the 100 percent span position is 0.02 or less (T/C = 0.02 at tip, Col 8 Lns 58-59, Claims 12/15).
(iii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of blades as disclosed by Hamel the thickness to chord ratios as taught by Johnson for the purpose of improving transfer efficiency (Col 9 Lns 44-56) as well as improving performance and fuel burn, having reduced weight, and reducing noise (Col 8 Lns 25-26/56-59). 


claim 19: 
		(i) The proposed combination teaches the fan system of claim 1. 
(ii) Hamel does not explicitly disclose wherein a hub-tip ratio of the fan, defined as the ratio of the diameter of the hub to the diameter of the fan measured at the leading edge of the blades, is from 0.45 to 0.55. 
(ii) Johnson further teaches wherein a hub-tip ratio of the fan, defined as the ratio of the diameter of the hub to the diameter of the fan measured at the leading edge of the blades, is 0.5 (Col 8 Lns 42-44; Claims 4 & 11).
(iii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub-tip ratio as disclosed by Hamel to be 0.5 as taught by Johnson for the purpose of improving aerodynamic performance (Col 8 Lns 35-42). 

Claim 3-6 & 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 201600214727 to Hamel in view of US 5079916 to Johnson in further view of US 2735612 to Hausmann in even further view of US 20160273547 to Gallagher.
(a) Regarding claims 3-6: 
(i) The proposed combination teaches the fan system of claim 1. 
(ii) Hamel further discloses wherein each of the plurality of blades has a stagger angle relative to the rotational axis (each blade must have a stagger angle at each and every span position of the blade). 
(iii) Hamel does not explicitly disclose wherein the stagger angle: 
is 40 degrees or greater at the 0 percent span position;
is 60 degrees or less at the 100 percent span position;
is 40 degrees or greater at all span positions on the blade; or
is 60 degrees or less at all span positions on the blade.
(iv) Gallagher is also in the field of fan systems (“fan section”, see abstract) and teaches: 
a fan (42, Par 0051, Fig 2A) comprising a plurality of blades (74, Par 0051, Fig 2A), 
each blade having a plurality of span positions from 0% - 100% span (Par 0054, Fig 3B), 
each span position having a stagger angle (stagger angle α, Par 0077, Fig 4), and 
wherein the stagger angle for all span positions is about 55 degrees (Par 0077). 
(v) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stagger angle as disclosed by Hamel to those as taught by Gallagher for the purpose of improving aerodynamic efficiency, structural integrity, and vibration mitigation (Par 0055) to provide very high efficiency operation, relatively high stall margins, and being compact and lightweight relative to thrust capability (Par 0078). 
(b) Regarding claims 21-22: 
(i) The proposed combination teaches the fan system of claim 1. 
(ii) The proposed combination does not explicitly teach wherein: 
a circumferential pitch (s) is defined at each span position between each one of said plurality of blades, 
in which a leading edge and a trailing edge of each one of said plurality of blades define, for each span position, a chord therebetween having a chord length (c), 
in which a ratio of circumferential pitch (s) to chord length (c) at less than a 30 percent span position is less than 0.65; nor 
wherein the ratio of circumferential pitch (s) to chord length (c) at greater than a 70 percent span position is greater than 0.8.
(iii) Gallagher is also in the field of fan systems (“fan section”, see abstract) and teaches: 
a fan (42, Par 0051, Fig 2A) comprising a plurality of blades (74, Par 0051, Fig 2A), 
each blade having a plurality of span positions from 0% - 100% span (Par 0054, Fig 3B), 
wherein a circumferential pitch (CP, Par 0053) is defined at each span position between each one of said plurality of blades (Par 0053), 
wherein a leading edge (82) and a trailing edge (84) of each one of said plurality of blades define, for each span position, a chord therebetween having a chord length (CD, Par 0053),
in which a ratio of circumferential pitch to chord length (CP/CD; which is the inverse of CD/CP which is the solidity at that span location) at each span position less than a 30 percent span position is less than 0.65 (ratio of circumferential pitch to chord length CP/CD of less than 0.65 correlates to a ratio of chord length to circumferential pitch CD/CP, or solidity, of more than approximately 1.54; Gallagher teaches such a ratio at less than 30% which is reasonably disclosed in Fig 5 for at least curves 92-93; see also Par 0061); and
wherein the ratio of circumferential pitch to chord length at greater than a 70% span position is greater than 0.8 (a ratio CP/CD of greater than 0.8 correlates to a ratio CD/CP of 1.25 or less which is reasonably disclosed in Fig 5 for at least curves 93-93).  
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ratio of circumferential pitch to Hamel to the ratio of circumferential pitch to chord length at each span location as taught by Gallagher for the purpose of improving weight of the fan system thereby reducing fuel consumption (Par 0063). 

Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 201600214727 to Hamel in view of US 5079916 to Johnson in further view of US 2735612 to Hausmann in even further view of US 8689538 to Sankrithi.
(a) Regarding claims 7-9: 
(i) The proposed combination teaches the fan system of claim 1. 
(ii) Hamel further discloses, for each one of said plurality of blades, a leading edge (322, Par 0033, Fig 4) and a trailing edge (324, Par 0033, Fig 4) defining, for each span position, a chord (line connecting leading and trailing edges at each span location, Fig 4) therebetween having a chord length (length from leading to trailing edges at each span location, Fig 4). 
(iii) Hamel does not explicitly disclose wherein, for each one of said plurality of blades:
the ratio of chord length at the 0 percent span position to chord length at the 100 percent span position is 1 or greater; 
the ratio of chord length at the 0 percent span position to chord length at the 100 percent span position is 1.25 or greater; nor
wherein the ratio of chord lengths between the 0 and 25 percent span positions to the chord length at the 100 percent span position is 1.25 or greater. 



Sankrithi is also in the field of fans (see title) and teaches: 
a fan blade (blade 1608, Fig 16), 
wherein a chord length at a 0 percent span position (root chord 1612, Fig 16) is about 3-4 times greater than the chord length at a 100 percent span position (radially outer tip of blade 1608, Fig 1), and 
wherein the chord lengths taper from a maximum chord length at the 0 percent span position to a minimum chord length at the 100 percent span position (Fig 16). 
(v) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of blades as disclosed by Hamel with the ratios of chord lengths as taught by Sankrithi for the purpose of achieving greater lift at the roots of the blades by utilizing an end-plating effect (root loading) and making the roots of the blades stronger (Col 18 Lns 9-26). 

Claim 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 201600214727 to Hamel in view of US 5079916 to Johnson in further view of US 2735612 to Hausmann in even further view of US 20040136831 to Barb as evidenced by US 5352092 to Ferleger and US 2592471 to Sawyer.
(a) Regarding claims 13-18: 
(i) The proposed combination teaches the fan system of claim 1. 
(ii) Hamel further discloses wherein the fan has, for each span position: 
a blade thickness is defined at each span position which is normal to said chord and which is defined as a maximum circumferential distance between a pressure surface and a suction surface of each blade (blades must have some thickness between pressure and suction surfaces perpendicular to chord along each span location, Fig 4);
a circumferential pitch between each one of said plurality of blades (must exist for all blades 308); 
each of the plurality of blades has a blade inlet angle β1 which is the angle of a camber line at the leading edge relative to the rotational axis (must exist for all blades 308); 
a blade blockage which is the ratio of the blade thickness to the product of the circumferential pitch and the cosine of a blade inlet angle (must exist for all blades 308).
(ii) Hamel does not explicitly disclose wherein the blade blockage is: 
0.25 or greater at the 0 percent span position; 
0.4 or greater at the 0 percent span position;
0.5 or greater at the 0 percent span position; 
0.6 or greater at the 0 percent span position; 
0.25 or greater over the inner 25 percent of span; nor 
0.4 or greater over the inner 10 percent of span.
(iii) The Applicant has disclosed no criticality nor any new or unexpected results of the above blockage values.  Barb is also in the field of blades (see title) and teaches wherein blockage affects blade performance as well as stresses on a hub (Par 0008/0026) thereby recognizing blockage as a result effective variable which is known in the art to be a function of the maximum thickness of a blade divided by the space between those blades as evidenced by Ferleger (Col 5 Lns 58-59) and that the space between blades is a product of blade pitch length at a particular span location and the cosine of a leading edge blade inlet angle as evidenced by Sawyer (Col 4 Equation 7; where α is width 1 at the leading or edge Col 4 Ln 33, and τ = 0 at the leading edge Col 4 Lns 32-35). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blockage value along the span of each blade to those claimed through routine optimization of a result effective variable which requires only ordinary skill in the art, see MPEP 2144.05(II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745